DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2022 has been entered.
 
Response to Amendments
Applicant’s amendments, see remarks filed 04/08/2022, with respect to the rejections of claims 1-7 and 11 under 35 U.S.C 102 have been fully considered but they are not persuasive. 
Claim 1 is amended.
Claims 1-11 are pending.  
Response to Arguments
Applicant’s arguments, see remarks filed 04/08/2022, with respect to the rejections of claims 1-7 and 11 under 35 U.S.C 102 have been fully considered but are not persuasive. 
Applicant argues the prior art did not teach the amended portion of the claims in stating, “wherein the detection interval is a time interval between two consecutive electrical pulses”, however examiner disagrees.  Applicant specification in Para 14 states, “Specifically in a case where the variation in the intensity of the electrical signal exceeds a preset threshold, the pulse detector 9 detects the signal as electrical pulse. The time 12 measure a detection interval of the electrical pulses detected by the pulse detector 9.”, thus examiner interprets this to mean that an electrical signal is any signal that exceeds a preset threshold and the detection interval would just be the time period that the signal is above the threshold, as if the signal drops below the threshold than it would no longer be considered an electrical signal and the detection interval would end. Examiner points to applicants Specification in para 38 and 39 in describing the use of the rise and fall components in detecting variation in the intensity of the electrical signal and passing along those outputs to the pulse discrimination unit. As the detection interval would account for the time the signal rose above threshold and the fell below threshold.  Thornander teaches in Col 3 lines 39 – 54, that a time period is started once the detection of the amplitude of an ECG signal exceeds a prescribed threshold level and goes on to state in Col 4 that this detection continues as long as the signal is above this threshold and ends once the signal falls below the threshold. Thornander summarizes this in Col 4 line 58 – Col 5 line 7 where he describes the detection of amplitude over a first threshold while timing that detection till the detection of amplitude falls below a second threshold.  The detection of amplitudes crossing the respective first threshold being the rise while crossing of the second threshold being the fall which would signify a sequential detection of an electrical pulse based on variation of intensity.  Thus, Thornander does indeed teach the amended portion of Claim 1 in relation to the detection interval. Examiner was unable to locate evidence in the specification for support of the detection interval being a time interval between two consecutive electrical pulses which would include the time when the first signal is detected, drops below the threshold ending that signal, and then including another signal that is detected when it is detected to exceed another threshold.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant amended Claim 1 to include “wherein the detection interval is a time interval between two consecutive electrical pulses”, however examiner disagrees.  Applicant specification in Para 14 states, “Specifically in a case where the variation in the intensity of the electrical signal exceeds a preset threshold, the pulse detector 9 detects the signal as electrical pulse. The time 12 measure a detection interval of the electrical pulses detected by the pulse detector 9.”, thus examiner interprets this to mean that an electrical signal is any signal that exceeds a preset threshold and the detection interval would just be the time period that the signal is above the threshold, where as if the signal drops below the threshold than it would no longer be considered an electrical signal and the detection interval would end until another signal is detected above the preset threshold and the detection interval would start again.  Examiner was unable to locate evidence in the specification for support of the detection interval being a time interval between two consecutive electrical pulses which would include the time when the first signal is detected, drops below the threshold ending that signal, and then including another signal that is detected when it is detected to exceed another threshold.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Thornander (U.S Patent No. 5,010,887).

In regards to Claim 1, Thornander teaches A pulse discrimination device configured to receive an electrical signal from a living body in which a functional pulse propagates at a predetermined time interval, and configured to discriminate between the functional pulse and a noise pulse which are included in the electrical signal, the pulse discrimination device comprising (Col 3, Lines 38-54 “ Noise discrimination is provided in accordance with the teachings of the present invention by monitoring the ECG signal to determine both the amplitude and duration of any signal pulses appearing thereon.  The ECG signal thus monitored could be used by an implantable pacemaker, defibrillator, or other medical device that relies upon the accurate detection of P/R waves, or other signals or waveforms, in order to properly perform its function.  Simply stated, if the amplitude of a given ECG signal pulse exceeds a prescribed threshold level for a prescribed time period, the pulse is considered to be a valid ECG signal, i.e., a valid P-wave or R-wave ("P/R wave").  The prescribed time period, or window, is preferably programmable, and may be selectably adjusted between maximum and minimum values.”): at least one processor and/or electrical circuitry configured to: sequentially detect an electrical pulse included in the electrical signal based on variation in an intensity of the electrical signal received from the living body (Col 4, Line 16 – 24, a threshold detector for determining if the amplitude of the ECG signal exceeds a prescribed threshold level; a timer circuit for generating a timed window signal, triggered by the threshold detector whenever the ECG signal amplitude exceeds the prescribed threshold level; and logic circuitry for determining if the amplitude of the ECG signal remains above the threshold level for the duration of the timed window signal.”); and a pulse discrimination unit configured to determine whether the electrical pulse detected by the pulse detector is the functional pulse or the noise pulse based on a detection interval of the electrical pulse detected by the pulse detector and a pulse time predetermined based on the predetermined time interval, (Col 4 Line 58 – Col 5 Line 7, “In accordance with another aspect of the invention, apparatus is provided for discriminating a valid electrocardiograph (ECG) signal from noise.  This apparatus comprises: (1) first threshold means for sensing when the amplitude of the ECG signal exceeds a first threshold value; (2) second threshold means for sensing when the amplitude of the ECG signal is less than a second threshold value; (3) timer means for generating a window signal having a selected duration, the window signal being triggered whenever the ECG signal amplitude exceeds the first threshold level; (4) logic means coupled to the first threshold means, second threshold means, and timer means for generating a valid ECG signal pulse only if the amplitude of the ECG signal initially exceeds the first threshold value, thereby triggering the window signal, without thereafter becoming less than the second threshold value for the duration of the triggered window signal.”) wherein the detection interval is a time interval between two consecutive electrical pulses (Thornander teaches by initiating pulse detection once an amplitude threshold is exceeded (Col 3 Lines 39 – 54) with the change in amplitude being the variation of intensity of the electrical signal.    Thornander starts pulse detection when the pulse exceeds an amplitude threshold which starts a timer to establish a prescribed window period that is programmable and is used to determine a legitimate ECG pulse vs noise pulse as long as the detected pulse does not drop below the threshold to early or to late relative to the window.   The predetermined time interval is the intended intrinsic ECG beat width, the pulse time is the sensing window, and the detection interval is how long the signal is above the threshold level (Col 4 – Col 5). 

In regards to Claim 2, Thornander teaches wherein the pulse discrimination unit is configured to determine that the electrical pulse detected by the pulse detector is the noise pulse, in a case where the detection interval of the electrical pulse is shorter than the pulse time (Col 11 Line 10-19, “A second response occurs when a narrow noise spike 96, having an amplitude that exceeds the reference level L1, is received on the input signal line.  In such a case, the window timer circuit is triggered, causing both time periods T1 and T2 to be generated, which action, in turn, causes the Acceptance Window to be defined within the decision logic 94.  However, because the input signal has already dropped below the threshold L2 at a time prior to the Acceptance Window, the noise spike is rejected as noise.”).  

In regards to Claim 3, Thornander teaches wherein the pulse discrimination unit is configured to determine the electrical pulse detected by the pulse detector is the functional pulse, in a case where the detection interval of the electrical pulse is equal to or larger than the pulse time (Col 11 Lines 20-27, “A third response occurs when a P/R wave 98 appears on the input signal line.  As with the second response described above, as soon as the amplitude of the P/R wave exceeds the threshold L1, the window timer is triggered and the Acceptance Window is defined.  During the Acceptance Window, the P/R wave 98 drops below the threshold level L2, causing the decision logic to generate the valid pulse 102.”).

In regards to Claim 4, wherein the pulse time is set to a value larger than a time of the pulse width of the functional pulse (Col 11 Lines 50-55, “Acceptance Window will be defined (by programming appropriate values of T1 and T2) so that it is defined to begin at about 0.8 to 0.9 of the average expected P/R wave pulse width, and terminates at about 1.1 to 1.2 of the average expected P/R wave pulse width.”). 

In regards to Claim 5, Thornander teaches a timer configured to measure the detection interval of the electrical pulse; and a timer controller configured to start measurement of the timer when the electrical pulse is detected by the pulse detector, and to stop the measurement of the timer in a case where a measurement time reaches the pulse time, wherein in a case where a next electrical pulse is detected by the pulse detector before the measurement time of the timer reaches the pulse time, the pulse discrimination unit is configured to determine that the next electrical pulse is the noise pulse (Fig 5 – 92 Timer, 84 – Control, Col 10 Line 43 – Col 11 Line 2 “A programmable window timer circuit 92 is triggered by the output signal from the threshold detector 72.  When triggered, i.e., as soon as the input signal exceeds the threshold level L1, the timer circuit 92 generates two programmable time periods, T1 and T2.  Each time period begins at the trigger signal, but time T2 is longer than time T1, as shown in the timing diagram of FIG. 6.  Decision logic 94 monitors the outputs from both threshold detector circuits 72 and 74, comparing these outputs with the time periods T1 and T2 for the purpose of determining whether the input signal drops below the threshold level L2 during a time period after T1 has expired, but prior to the expiration of T2.  This time period, i.e., T2-T1, is defined as an Acceptance Window, and is depicted in the timing diagram of FIG. 6.  The Acceptance Window thus begins a time T1 after the input signal exceeds threshold level L1, and lasts until the expiration of time T2. In operation, if the input signal, after having initially increased above the threshold level L1, does not drop below the threshold level L2 until during the Acceptance Window, then the input signal is considered as a valid signal, and a valid pulse signal 102 is generated by the decision logic.  If, on the other hand, the input signal drops below the threshold level L1 either before or after the Acceptance Window, then the input signal is rejected as noise and the valid pulse signal is not generated by the decision logic.”). 

In regards to Claim 6, Thornander teaches wherein the timer controller is configured to clear the measurement time of the timer every time the next electrical pulse is detected by the pulse detector until the measurement time of the timer reaches the pulse time, and wherein the pulse discrimination unit is configured to determine that the electrical pulse detected by the pulse detector before the measurement time of the timer reaches the pulse time is the noise pulse (Col 10 Line 43 – Col 11 Line 2).  

In regards to Claim 7 Thornander teaches, wherein the functional pulse includes a pacing pulse that is output at the predetermined time interval from a pacing device attached to the living body in order to cause a heart to beat (Col 6 Lines 20 – 32, As previously described in the Background portion of this application, it is the function of the pacemaker 16 to assist the heart 18 to maintain a regular rhythm of contractions, and thereby maintain an adequate flow of blood through the body.  To this end, the pacemaker provides stimulation pulses to the heart only when the heart does not contract on its own within prescribed time limits.  Thus, for instance, if 1200 milliseconds (or other set time period) after a first R-wave has been sensed, a second R-wave has not been sensed, the pacemaker circuits automatically deliver a stimulation pulse to the ventricle in an attempt to stimulate a ventricular contraction.”).  

In regards to Claim 11 Thornander teaches, wherein the pulse time is set to be smaller than the predetermined time interval (Col 4 Lines 3 – 8, pulse time is the window and predetermined time interval is the signal width of the P/R wave).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Thornander (U.S. Patent No. 5,010,887) and further in view of Yonce (U.S. Patent No. 6477404).  

In regards to Claim 8, Thornander fails to teach, a pulse detector that is configured to detect the electrical pulse included in the electrical signal based on a rise and a fall of the electrical signal.
Yonce teaches, pulse detector is configured to detect the electrical pulse included in the electrical signal based on a rise and a fall of the electrical signal (Fig 1 -2, Col 1 Lines 34-45, “It is a primary object of the present invention to provide a system and method for detecting pacing pulses within ECG data.  Pacing pulses have significant high-frequency energy due to the sharp transitions at the rising and falling edges of the pulse.  A pacing pulse also has a significant amount of low-frequency energy that occurs in a particular time relation to the occurrence of the high-frequency energy.  In accordance with the invention, an ECG signal is processed to determine its energy content in both high and low frequency bands.  If such energy is present above a threshold amount in each band, and meets specified timing criteria, a pacing pulse is detected.”).  
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Noise Discrimination System as taught by Thornander, with pulse detector is configured to detect the electrical pulse included in the electrical signal based on a rise and a fall of the electrical signal as taught by Yonce, since such a modification would provide the predictable result of enhancing pacing pulse detection within electrical signals.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Thornander (U.S. Patent No. 5,010,887) and further in view of Yoshimura (U.S. Publication No. 2016/0095526).  

In regards to Claim 9, Thornander fails to teach an electrocardiogram generator configured to generate an electrocardiogram based on an electrical signal received from a living body; and a display configured to display the electrocardiogram generated by the electrocardiogram generator.
Yoshimura teaches, an electrocardiogram generator configured to generate an electrocardiogram based on an electrical signal received from a living body; and a display configured to display the electrocardiogram generated by the electrocardiogram generator (Fig 1, Fig 2, Para 10, “An electrocardiogram display device includes an electrocardiogram waveform generating unit that generates electrocardiogram waveforms of a plurality of leads based on electrocardiogram data of each of the leads, an arranging instruction unit that instructs an arranging order of the electrocardiogram waveform of each lead by performing inputting, a display unit, and a displaying control unit that arranging the electrocardiogram waveform of each lead in a corresponding arranging order in response to instruction of the arranging instruction unit to create and display one screen image on the display unit.”)
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Noise Discrimination System as taught by Thornander, with an electrocardiogram generator configured to generate an electrocardiogram based on an electrical signal received from a living body; and a display configured to display the electrocardiogram generated by the electrocardiogram generator as taught by Yoshimura, since such a modification would provide the predictable result of creating a visual ECG signal that can display pacing and noise signals determined by the Noise Discrimination System.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Thornander (U.S. Patent No. 5,010,887) and further in view of Stupay (U.S. Patent No. 4,058,118).  

In regards to Claim 10 Thornander fails to teach, the predetermined time interval is an interval between two adjacent functional pulses output sequentially
Stupay teaches, the predetermined time interval is an interval between two adjacent functional pulses output sequentially (Col 2 Lines 9-11, interval between consecutive heartbeats). 
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Noise Discrimination System as taught by Thornander, with predetermined time interval is an interval between two adjacent functional pulses output sequentially as taught by Stupay, since such a modification would provide the predictable result of establishing a parameter for measurement used to more accurately identify noise signals.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Frei (U.S Publication No. 0110270347) which deals with heartbeat timings including consecutive beats along with pulse time and pulse width.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVEED RAFIQAHMAD KOLIA whose telephone number is (571)272-8250. The examiner can normally be reached Monday - Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAVEED R. KOLIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792